DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lenske 5,623,890 in view of Tamez, Jr. 2009/0120350.
In regard to claims 1 and 10, Tamez, Jr. discloses a fire hose coupling comprising:
a substantially annular coupling body 10 having a first end for connecting to a firehose 23 and a second end that defines a coupler for connecting to another coupling 20;
a plurality of lugs 12 that extend radially outwardly from the substantially annular coupling body, the lugs being shaped to be engaged by a wrench; and

any portion of the lugs 14, wherein the visual directional indicators indicate a direction of 
exit by pointing opposite to a flow direction of water through the annular coupling body 10 (see col. 6, lines 21-22).  Lenske discloses that the tabs 32 can be any shape, but does not specifically disclose an arrow shape.  Lenske teaches providing tactile indicators 16 that are arrow shaped to indicate the direction of the water source (see col. 6, lines 4-5). Additionally, Tamez, Jr. teaches that placing reflective arrow shaped indicators 80 between the lugs of a coupling body 104, for showing the direction of the water source, is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the shape of the tabs 32 to include a reflective arrow shape, as taught by Tamez, Jr. ‘350.
In regard to claim 2, Tamez, Jr. teaches making the visual indicators with a light-reflecting surface to enhance visibility of the directional indicator (see page 4, lines 3-4 of Tamez, Jr.).
In regard to claim 3, Tamez, Jr. teaches making the light-reflecting surface from a super 
reflective metal film (see page 4, lines 4-5 of Tamez, Jr.).
In regard to claim 4, Tamez, Jr. teaches making the light reflecting surface from a photo luminescent coating (see page 3, lines 3-5 of Tamez, Jr.).
In regard to claim 5, Tamez, Jr. teaches making the light-reflecting surface with a phosfluorescent coating (see page 3, lines 3-5) of Tamez, Jr.).
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
In regard to claims 7 and 12, wherein the substantially annular coupling body comprises 
external threads 18 to thereby define a male coupling.
In regard to claims 9 and 14, the coupling 10 including three equally spaced lugs 12 (see fig. 1).
Claims 8 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lenske 5,623,890 in view of Tamez, Jr. 2009/0120350 further in view of Storz 489,107.
Lenske in view of Tamez, Jr. discloses an indicator system for fire hoses as described 
above, but does not disclose that the coupling is a sexless quarter turn coupling. 
Storz teaches that it is common and well known in the art to supply fire hose couplings 
with sexless quarter turn coupling halves to connect fire hose ends. Therefore it would have 
been obvious to one of ordinary shill in the art to modify the indicator system of Lenske  in view of Tamez, Jr. to be used on sexless quarter turn couplings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but unpersuasive.
Applicant argues that Lenske fails to disclose visual directional indicators having an outer 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aubuchon, Sr. discloses a similar coupling that is common and well known in the art.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679